Avkry, J.:
The allegation in a complaint that the father of the plaintiffs “purchased the said land (that in controversy) and paid for the same and was entitled to the grant from the State of North Carolina on the payment of the grant fees for the same,” where such lands were located within the boundary known as the “Cherokee Lands,” is a sufficient declaration that the charges of the State, under the law applicable to that body of land, had been paid to the proper officer, and that nothing remained to be done in order to perfect the title but to procure a grant from the Secretary of State upon exhibiting the proper certificates of survey and paying the commissions allowed that officer for issuing it. The charges for the land having been paid in full, the interest of Joseph Wilson was no longer in the nature of an inchoate equity, but was like that of a vendee holding a bond for title or contract for purchase of land, ■and who has paid the whole of the stipulated price. Hinsdale v. Thornton, 75 N. C., 381. Both the interest of the vendee and of the proposed purchaser, who has paid the price agreed upon between himself and the agents of the *657State, are liable to sale under execution for precisely the same reason. Each has a right to demand the'conveyance of the legal title from the contractor, and each holds a vested equitable estate as distinguished from a mere equitable right. Hinsdale v. Thornton, supra. The fact that some little cost may attend the execution and registration of the deed or grant fails to relegate it either to the class of imperfect, incomplete or inchoate equities. The shades of difference in the details to be looked to in perfecting title are not sufficient to stamp upon one the character of an inchoate and on the other that of a 'perfect equity or unmixed trust. This question has never, so far as we can discover, been directly decided, but upon “the reason of the thing” there can be no doubt about the correctness of the principle wo have stated.
If Joseph Wilson had.paid the notes given for the purchase at one of the sales of Cherokee land, as we may infer from the language employed in the complaint, his administrators might treat the interest as a part of his real estate and procure a decree for a sale of it to make assets. They might assign it to the purchaser at the sale made under such decree, and on the failure of such purchaser to pay the price lor which he gave his note the interest might, like that of a vendee who has paid all of the purchase-money and upon the same principle, have been sold under execution to satisfy the judgment for the unpaid price. But the allegation that “in the administration of the estate of said deceased they sold the said lands and assigned the certificates of survey” is nota sufficient averment that the sale -was made under lawful authority or by virtue of a decree of a competent court, which alone would authorize the intermeddling of administrators with the real estate of a decedent. The statutes which permit personal representatives to sell land under a license to make assets are in *658derogation of the common law, and the sale of land is not to be treated in pleadings as one of the usual concomitants of the “ administration of the estate” of a decedent. Being-out of the ordinary course of administration, the allegation should have been, not simply that the administrator sold, but that they sold “by virtue of a decree of a competent Court,” or “by lawful authority,” or it should ordinarily have been couched in some similar language that would have indicated that they did not attempt to treat the landed interest like a chattel, to be disposed of by personal representatives in the ordinary course of administration. But while it would seem, if nothing more appeared, that the allegation as to the authority to sell was insufficient, and that the action might have been liable to dismissal on demurrer ore tenus, the case assumes a different phase when we find further on in the complaint the allegation that the administrators obtained judgment upon the notes given for the purchase-money of the land at the first sale, and sold upon that judgment. The law presumes that the Court acted properly in rendering the judgment, and will not permit it or the sale .made under it to be attacked in .this indirect and collateral way. McGlawhorn v. Worthington, 98 N. C., 199. The presumption arises, when the sale on a judgment for the’ purchase-money is admitted to have been made, that the judgment was valid and rendered upon notes given for the interest at a sale under the proper license.
For the reasons given we think that the Court erred in sustaining the demurrer. The judgment must bo reversed. The demurrer should have been overruled and the defendants allowed to answer over upon such terms as the Court saw fit to prescribe. Reversed.